DETAILED ACTION
Acknowledgements
 The Applicant’s amendment  filed on October 9, 2020  is hereby acknowledged.  Claims 1-31 are pending and  have been examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The Examiner notes that a broadest reasonable interpretation of a blockchain would define it as a structure having a “plurality of nodes”, alternately node could be construed as a processing device as disclosed at figure 6A and 6B of Castinado et al.   Examiner therefore submits that the term “plurality of nodes”  is overly broad and does not particularly limit the claim.
See following rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claim 1-4, 11-14 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US Patent Application Publication 2017/0243212) in view of McGough .

4. As per claims 1 and 11, 
Castinado et al. discloses a node based reconciliation system, (Abstract ) the system comprising:
a plurality of nodes (Figure 6A, 6B) including at least a first node, executed by at least one processor, associated with a first client, wherein the first node includes: a private record for the first client, (Figure 4, element 480, paragraph 59 [Examine notes that it would be obvious to one of ordinary skill in the art at the time of the invention that customer authentication data would be considered private, since the customer’s account would be compromised if this data were to be made public. ])
wherein the private record is configured for access only on the first node and by the first client and is the single source for a transaction history for the first client; (Figure 5, element 570, paragraph 62, 64, data is stored in local copy of distributed ledger)
wherein the first node is configured to execute reconciliation between a pair of nodes, the reconciliation including execution of functions configured to: establish a secure connection with a second one of the plurality of nodes based on information for the other nodes from the database; (paragraph 72, 74)
modify the private record based on a key for the first node and a value associated with a transaction; (paragraph 70, [modification is that block is validated])
allocate the value between the first node and the second node based on a respective key for the second node; (paragraph 74[enables settlement], 76)

Castinado et al. does not explicitly disclose, however McGough discloses a database storing  information required to communicate with other nodes of the plurality of nodes in the reconciliation system associated with other clients, the information including a wallet of addresses or keys used to sign, receive and validate transactions on a central record; (Paragraph 14 [directory service key is used to communicate with other members ]).
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al.  with McGough’s teaching in order to provide in real-time of new authentication and encryption key information between the participants per session. (McGough; paragraph 9) 38 -E2024.USC1W+ PATENT

Castinado et al. does not explicitly disclose, however van Herrewegen et al. discloses cryptographically sign and publish at least a first portion of an anonymous public record specifying acceptance of the transfer between the respective nodes. (Abstract, [e.g. proof record ]). 
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al. in view of McGough with van Herrewegen et al.’s teaching in order to provide a public record of a financial transaction while allowing an individual to cryptographically prove the transaction is authentic. 


5.  As per claims 2 and 12, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose  the system of claim 1, 

 a second private record for the second client, wherein the second private record is configured for access only on the second node and by a second client and is the single source for a transaction history for the second client; (Castinado et al.; Figure 5, element 570, paragraph 62, 64, data is stored in local copy of distributed ledger) 
Examiner notes that mere duplication of parts (e.g. second private record, second database, second client ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)            a second database storing information required to communicate with other nodes of the plurality of nodes associated with other clients, the information including a wallet of addresses and/or keys used to sign and/or receive and validate transactions from a central record; and wherein the second node is configured to cryptographically sign and publish a at least a second portion of  the anonymous public record specifying acceptance of the transfer between the first and the second node.   (McGough; Paragraph 14 [directory service key is used to communicate with other members ]).  
Examiner notes that mere duplication of parts (e.g. second private record, second database) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)


 6. As per claims 3 and 13, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose  the system of claim 1, 


 7. As per claims 4 and 14, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 3, 
wherein the administrative  node is further configured to provision firm-side nodes configured to: interface with external channels; and transform transactions into key and monetary value reconciliation objects. (Castinado et al.;  paragraph 74 [bank can interface with external channels]) 

 8. As per claim 21, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1,
wherein the first node is configured to: register the first node with the second node to enable communication and store communication information in the database; obtain an address specified by the key for the second node from the database to establish the secure connection with the second node; and transmit the value to the address.  (McGough ; Paragraph 14 [directory service key is used to communicate with other members ]).

 8. As per claim 22, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1,


 9. As per claim 23, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1,
wherein the at least one processor is configured to provision cloud-based computing resources to instantiate the first node associated with the first client. ( Castinado et al.; paragraph 38-40 [devices are connected via network and use network resources, this is construed as “cloud based” ])  

 10. As per claim 24, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 23,
wherein the cloud-based computing resources comprise storage (Castinado et al.; figure 4, element 480 ) for storing the database and secure access for the first client.  (Castinado et al.; paragraph 38-40  [devices are connected via network and use network resources, this is construed as “cloud based” ])  

 11. As per claim 25, 

wherein the first node is configured to restrict communication to one or more components that the first node is authorized to communicate with.  (Castinado et al.; paragraph 91)

 12. As per claim 26, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1,
wherein the first node is configured to allocate the value between the first node and the second node by recording, in the private record, a debit or credit associated with the key for the first node and a respective credit or debit associated with the key for the second node.  (Castinado et al; paragraph 74, 76)

 13. As per claim 27, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1
wherein the reconciliation includes execution of a function configured to create a new address or key in the wallet indicating a memory location associated with the transaction.  (Castinado et al.; paragraph 72, [new record is stored at specific block or “address” on blockchain])

14. As per claim 28, 

wherein the system further comprises: an administrative node configured to enable communication of the first node outside of the system, wherein the system is configured to limit communication by the first node outside of the system to communication pathways controlled by the administrative node.   (Castinado et al.; paragraph 91[Examiner notes “configured to enable” is not a positive claim limitation ])

15. As per claim 29, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 28
wherein the system is configured to enable execution of third party operations based on communicating a request for the third party operations to the administrative node and receiving responses returned through the controlled communication pathways.  (Castinado et al.; paragraph 91[Examiner notes “configured to enable” is not a positive claim limitation ])


16. As per claim 30, 
Castinado et al.in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1
wherein the first node is configured to locally execute a monitor process to analyze current information stored within the private record.   (Castinado et al.; paragraph 93)

17. As per claim 31, 

wherein the monitor process is configured to automatically identify positive a balance in the private record and trigger communication of a trade external to the system to at least one of the firm-side nodes based on identifying the positive balance.   (Castinado et al.; paragraph 93)


18. Claim 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US Patent Application Publication 2017/0243212) in view of McGough (US Patent Application Publication 2008/00565501) and further in view of van Herrewegen et al. (US Patent 8,327,147) and further in view of Vilmos (US Patent Application Publication 2006/0116939).


 19. As per claims 5 and 15, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. does not explicitly disclose, however Vilmos discloses wherein the reconciliation system is configured to limit external transactions to pathways that are mediated by firm-side nodes (Abstract, paragraph 9[seller is considered firm, sellers external communications are connected to bank – e.g. mediated]).
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al. in view of McGough and further in view of  van Herrewegen et al. with Vilmos’s teaching so that  the external buyer communication unit and the 

20. As per claims 6 and 16, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. does not explicitly disclose, however Vilmos discloses further comprising a firm side-node configured to manage external transactions.  (Abstract, paragraph 9).
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al. in view of McGough and further in view of  van Herrewegen et al. with Vilmos’s teaching in order to control communication paths of an entity performing a transaction. 38 -E2024.USC1W+ PATENT
.  
21. As per claims 7 and 17, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1, 
wherein the firm side node is configured to: manage communication with external payment processes; manage credits and debits on a private external account record based on record key and value pairs; (Castinado et al.;  paragraph 74 [bank can interface with external channels]) 
 publish an anonymous record validating any credit or debit to the private external account signed with an associated key.  (van Herrewegen et al.,  Abstract, [e.g. proof record ]).

22. As per claims 8 and 18, 
Castinado et al. in view of McGough in view of with van Herrewegen et al. and further in view of Vilmos disclose the system of claim 6, 
wherein the firm side node includes:  a firm side database including information required to communicate with other nodes each associated with other clients within the reconciliation system, including a wallet of addresses and/or keys used to sign and/or receive and validate transactions with a central public record; (McGough;  paragraph 14 [directory service key is used to communicate with other members ])
 and wherein the firm node is configured to cryptographically sign and publish at least a portion of an anonymous public record specifying acceptance of a transfer between the firm node and first and the second node.  (van Herrewegen et al.,  Abstract, [e.g. proof record ])

23. Claim 9-10 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al. (US Patent Application Publication 2017/0243212) in view of McGough (US Patent Application Publication 2008/00565501) and further in view of van Herrewegen et al. (US Patent 8,327,147) and further in view of Nakata  (US Patent Application Publication 2016/0014146).

 24. As per claims 9 and 19, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 1, 

It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al. in view of McGough and further in view of  van Herrewegen et al. with Nakata ’s teaching in order to allow unauthorized communication to be detected highly accurately (Nakata; paragraph 10).

 25. As per claims 10 and 20, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. disclose the system of claim 9, 
Castinado et al. in view of McGough and further in view of with van Herrewegen et al. does not explicitly disclose, however Nakata discloses wherein the monitoring process is further configured to: identify abnormal traffic conditions on one or more nodes; trigger a reduced functionality state for the one or more nodes (paragraph 75) 
It would be obvious to one having ordinary skill in the art at the time of the filing of the invention was made to combine Castinado et al. in view of McGough and further in view of  van Herrewegen et al. with Nakata’s teaching in order to allow unauthorized communication to be detected highly accurately (Nakata; paragraph 10) .
 


  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.W/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/            Primary Examiner, Art Unit 3685